REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed an image capture apparatus, whereby the prior art does not teach or suggest a control unit configured to perform control such that in the locked state, even if a specific operation is performed on the backside touch panel without detecting the eye approaching by the eye approach detection unit, predetermined processing corresponding to the specific operation is not executed, and the predetermined processing is executed in response to the specific operation on the backside touch panel being performed in a state where a predetermined condition including detection of the eye approaching by the eye approach detection unit is satisfied, in combination with all other limitations set forth in the claim.
Regarding claim 10, applicant has sufficiently defined and claimed a method of controlling an image capture apparatus, whereby the prior art does not teach or suggest controlling such that, in the locked state, even if a specific operation is performed on the backside touch panel without detecting the eye approaching by the eye approach detection unit, predetermined processing corresponding to the specific operation is not executed, and the predetermined processing is executed in response to the specific operation on the backside touch panel being performed in a state where a predetermined condition including detection of the eye approaching by the eye approach detection unit is satisfied, in combination with all other limitations set forth in the claim.
Regarding claim 19, applicant has sufficiently defined and claimed a non-transitory computer readable storage medium storing a program for causing a computer to function as each unit of an image capture apparatus whereby the prior art does not teach or suggest a control unit configured to perform control such that in the locked state, even if a specific operation is performed on the backside touch panel without detecting the eye approaching by the eye approach detection unit, predetermined processing corresponding to the specific operation is not executed, the predetermined processing is executed in response to the specific operation on the backside touch panel being performed in a state where a predetermined condition including detection of the eye approaching by the eye approach detection unit is satisfied, in combination with all other limitations set forth in the claim.
Regarding claim 20, applicant has sufficiently defined and claimed a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method of controlling an image capture apparatus, whereby the prior art does not teach or suggest controlling such that, in the locked state, 25816/260/2481088.1-7-PATENTS/N: 17/206,65025793.257even if a specific operation is performed on the backside touch panel without detecting the eye approaching by the eye approach detection unit, predetermined processing corresponding to the specific operation is not executed, and the predetermined processing is executed in response to the specific operation on the backside touch panel being performed in a state where a predetermined condition including detection of the eye approaching by the eye approach detection unit is satisfied, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852